Case 1:18-cv-07144-AMD-PK Document 1 Filed 12/16/18 Page 1 of 4 PageID #: 1




   David Abrams, Attorney at Law
   305 Broadway Suite 601
   New York, NY 10007
   Tel. 212-897-5821 dnabrams@gmail.com

   United States District Court
   Eastern District of New York
   ____________________________________
                                       )
   Iyonaa Fournier,                    )
                                       )
                        Plaintiff,     )
                                       )                   No.
          - against -                  )
                                       )
                                       )                   Complaint
   Core Services Group, Inc.,          )
                                       )
                        Defendants.    )
                                       )
   ____________________________________)

          Plaintiff, complaining of the Defendant by her attorney, David Abrams, Attorney

   at Law, respectfully set forth and allege as follows:

   I.     Introduction

   1.     This is an action for unpaid wages and overtime under the Fair Labor Standards

   Act; the New York Minimum Wage Act and New York Labor Law. Plaintiff also asserts

   a claim for violation of the Wage Theft Prevention Act.

   II.    Parties

   2.     Plaintiff is a natural person.

   3.     Defendants Core Services Group, Inc. is a New York corporation with a principle

   place of business in the State of New York, County of Kings.

   III.   Venue and Jurisdiction

   4.     The Court has subject matter jurisdiction over this matter in that Plaintiff asserts

   claim under federal law -- a claim under the Fair Labor Standards Act -- and the

   remaining claims are part of the same case or controversy.
Case 1:18-cv-07144-AMD-PK Document 1 Filed 12/16/18 Page 2 of 4 PageID #: 2




   5.      The Court has personal jurisdiction over the Defendants in that this matter arises

   from the Defendants' employment of the Plaintiff out of their facility in Queens New

   York.

   6.      Venue is appropriate in that the Corporate Defendants reside in the State of New

   York, County of Kings.

   IV.     Background

   7.      At all times relevant to this complaint, upon information and belief, the Employer

   operated a social services agency.

   8.      Plaintiff was employed by the Employer as a housing specialist from June 2017

   until her separation from employment in or about May 2018.

   9.      Plaintiff's job duties consisted of helping the Employer's clients to secure

   permanent housing.

   10.     Plaintiff was paid an hourly rate equivalent to $45,000 per year for full time

   employment. Although she regularly and generally worked in excess of 40 hours per

   week, she was not paid overtime premiums for such work.

   11.     The Employer accomplished this by automatically deducting 30 minutes for lunch

   every day even though Plaintiff seldom took such a lunch. Further, the Employer would

   adjust Ms. Fournier's clock-out times downward to ensure she was not credited for

   overtime.

   12.     For example, the Employer's records indicate that Ms. Fournier worked

   approximately 40 hours the week of March 13, 2018 however in reality Ms. Fournier

   worked more: At least approximately 2 1/2 hours of automatically deducted lunches she

   worked through.




                                                 2
Case 1:18-cv-07144-AMD-PK Document 1 Filed 12/16/18 Page 3 of 4 PageID #: 3




   13.    As another example, the Employer's records indicate that Ms. Fournier clocked

   out at exactly 4pm when in reality she completed work at approximately 6:32pm on that

   day.

   14.    The Employer failed to provide proper notice to Ms. Fournier pursuant to the

   Wage Theft Prevention Act in that her paystubs did not include an accurate statement of

   hour hours and she was not initially notified as to her correct rate of pay.

   15.    Plaintiff regularly made use of the facilities of interstate commerce in connection

   with her work. For example, she regularly sent and received e-mails in the course of her

   work using the Employer's e-mail account. Since the Employer's e-mail services were

   provided by Godaddy, Inc, such e-mails would have been routed through Godaddy's

   servers in Arizona.

   V.     Causes of Action and Demand for Relief

                      Count One: Violation of New York Wage & Hour Law

   16.    The allegations contained in the preceding paragraphs are incorporated as if

   restated herein.

   17.    Plaintiff was an employee of the Employer within the meaning of the New York

   Minimum Wage Act and accompanying regulations.

   18.    The Employer was an employer of Plaintiff within the meaning of those same

   regulations.

   19.    The Employer violated the above law and regulations in that it did not properly

   compensate Plaintiff for the hours and overtime hours she worked. Further, the

   Employer violated the Labor Law by failing to give Plaintiff the proper WTPA

   disclosures.




                                                 3
Case 1:18-cv-07144-AMD-PK Document 1 Filed 12/16/18 Page 4 of 4 PageID #: 4




                       Count Two: Violation of the Fair Labor Standards Act

   20.     The allegations contained in the preceding paragraphs are incorporated as if

   restated herein..

   21.     The Employer violated the Fair Labor Standards Act in that it did not properly

   compensate Plaintiff for the hours and overtime hours she worked.

   WHEREFORE Plaintiff demand judgment against the Employer in the amount of her

   unpaid back wages, overtime and liquidated damages, in an amount not more than

   $50,000.00 which includes attorneys fees and costs, and such other and further relief that

   the Court deems just.

                                                 Respectfully submitted,




                                                 David Abrams
                                                  Attorney for Plaintiff
                                                 305 Broadway Suite 601
                                                 New York, NY 10007
                                                 Tel. 212-897-5821
                                                 Fax    212-897-5811

   Dated: December 16, 2018
   New York, New York




                                                4
